Citation Nr: 1410007	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from January 1991 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective June 28, 2007.  


FINDING OF FACT

At no time during the period on appeal is the Veteran's hearing acuity shown to have met the schedular criteria for a 10 percent rating.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2007 letter provided notice on the "downstream" issue of entitlement to an increased initial rating and a July 2010 statement of the case readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record. He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
 
Service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) disability records are associated with the record.  The RO arranged for VA examinations in September 2007 and June 2011.  A review of the examination reports found that they contain sufficient findings and discussion of the cumulative features of the hearing loss to provide probative medical evidence that is adequate for rating purposes.  The Board is satisfied that all available evidence pertinent to the matter at hand has been received, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 
 
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  [As discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.]

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA audiological evaluation in September 2007, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
40
50
60
39
LEFT
10
40
60
65
44

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level II hearing in each ear.  When applying Table VII, Code 6100, level II for each ear equates to a noncompensable disability evaluation.

On VA audiological evaluation in June 2011, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
55
60
46
LEFT
15
60
60
60
49

Speech audiometry revealed speech recognition ability of 88 percent in each ear.  Under Table VI, such hearing acuity constitutes Level II hearing in each ear.  When applying Table VII, Code 6100, level II for each ear equates to a noncompensable disability evaluation.

Considering the evidence above, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  No audiometry of record shows a compensable level of hearing loss.  The audiological evaluations are adequate for rating purposes.  Notably, the June 2011 report comments regarding the functional impairment that results from the hearing loss.  See Martinak, 21 Vet. App. at 455-56.  Such impairment (poor social interactions, difficulty following instructions, and hearing difficulty) is encompassed by the criteria for the 0 percent rating noted.    Additionally, the Board notes that the September 2007 and June 2011 audiology does not show exceptional hearing loss as defined by 38 C.F.R. § 4.86 so as to warrant a compensable rating.  A higher rating is not otherwise warranted under the schedular rating criteria.

Regarding the Veteran's assertion that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the scheduler criteria.  As noted above, poor social interactions, difficulty following instructions, and hearing difficulty are encompassed by the criteria for the 0 percent schedular rating.  Further, the Veteran alleges that people are becoming irritated with him when he asks them to repeat what they're saying.  This too is encompassed by the schedular rating criteria.  Accordingly, the Board finds that the scheduler criteria clearly encompasses the symptoms and impairment shown and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Additionally, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  Although the Veteran has been unemployed since June 2009, he does not contend that he is unable to maintain employment as a result of his service-connected hearing loss.  The Board acknowledges that the Veteran has reported difficulties with occupational functioning, to include that his hearing caused him problems at work and that his hearing loss has limited him to certain jobs that he can perform.  However, the Veteran does not contend or suggest that he is unable to be employed or able to maintain employment due to his hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss; therefore, the appeal in the matter must be denied.



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


